Case 9:17-cv-00008-RC-KFG Document 158 Filed 01/06/21 Page 1 of 3 PageID #: 1781




                              **NOT FOR PRINTED PUBLICATION**


                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                           LUFKIN DIVISION

  JUSTIN CAIN TOLAR                                  §

  VS.                                                §            CIVIL ACTION NO. 9:17-CV-8

  DIRECTOR, TDCJ-CID                                 §

            ORDER OVERRULING PETITIONER’S OBJECTIONS AND ACCEPTING
              THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Petitioner Justin Cain Tolar, a prisoner confined at the Hamilton Unit of the Texas

  Department of Criminal Justice, Correctional Institutions Division, brought this petition for writ of

  habeas corpus pursuant to 28 U.S.C. § 2254.

          The court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

  Magistrate Judge, for consideration pursuant to applicable laws and orders of this court. The

  Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

  The Magistrate Judge recommends denying the petition.

          The court has received and considered the Report and Recommendation of United States

  Magistrate Judge, along with the record and the pleadings. The petitioner filed objections to the

  Magistrate Judge’s Report and Recommendation.

          The court has conducted a de novo review of the objections in relation to the pleadings and

  the applicable law. See FED. R. CIV. P. 72(b). After careful consideration of the pleadings and the

  relevant case law, the court concludes that the petitioner’s objections lack merit for the reasons stated

  in the Magistrate Judge’s Report and Recommendation. The petitioner has not shown that the state
Case 9:17-cv-00008-RC-KFG Document 158 Filed 01/06/21 Page 2 of 3 PageID #: 1782




  court’s application of Strickland v. Washington, 466 U.S. 668 (1984), was unreasonable. Therefore,

  the petitioner is not entitled to relief on his claims of ineffective assistance of counsel. Harrington

  v. Richter, 562 U.S. 86, 101 (2011).

          In this case, the petitioner is not entitled to the issuance of a certificate of appealability. An

  appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

  a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

  a certificate of appealability, like that for granting a certificate of probable cause to appeal under

  prior law, requires the petitioner to make a substantial showing of the denial of a federal

  constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

  F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that

  substantial showing, the petitioner need not establish that he should prevail on the merits. Rather,

  he must demonstrate that the issues are subject to debate among jurists of reason, that a court could

  resolve the issues in a different manner, or that the questions presented are worthy of encouragement

  to proceed further. See Slack, 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d 299, 304 (5th Cir.

  2009). If the petition was denied on procedural grounds, the petitioner must show that jurists of

  reason would find it debatable: (1) whether the petition raises a valid claim of the denial of a

  constitutional right, and (2) whether the district court was correct in its procedural ruling. Slack, 529

  U.S. at 484; Elizalde, 362 F.3d at 328. Any doubt regarding whether to grant a certificate of

  appealability is resolved in favor of the petitioner, and the severity of the penalty may be considered

  in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

          Here, the petitioner has not shown that any of the issues raised by his claims are subject to

  debate among jurists of reason, or that a procedural ruling was incorrect. In addition, the questions


                                                      2
Case 9:17-cv-00008-RC-KFG Document 158 Filed 01/06/21 Page 3 of 3 PageID #: 1783




  presented are not worthy of encouragement to proceed further. Therefore, the petitioner has failed

  to make a sufficient showing to merit the issuance of a certificate of appealability.

                                                ORDER

         Accordingly, the petitioner’s objections (document nos. 98 and 154) are OVERRULED.

  The findings of fact and conclusions of law of the Magistrate Judge are correct, and the report of the

  Magistrate Judge (document no. 96) is ACCEPTED. A final judgment will be entered in this case

  in accordance with the Magistrate Judge’s recommendation. A certificate of appealability will not

  be issued.


       So ORDERED and SIGNED, Jan 06, 2021.


                                                           ____________________
                                                           Ron Clark
                                                           Senior Judge




                                                    3
